746 F.2d 942
James R. LORD, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 115, Docket 84-2087.
United States Court of Appeals,Second Circuit.
Submitted Oct. 15, 1984.Decided Oct. 17, 1984.

James R. Lord, submitted a brief pro se.
Salvatore R. Martoche, U.S. Atty., Frederick C. Emery, Jr., Asst. U.S. Atty., Rochester, N.Y., submitted a brief for defendant-appellee.
Before NEWMAN, CARDAMONE, and DAVIS,* Circuit Judges.
PER CURIAM:


1
James R. Lord appeals from a judgment of the District Court for the Western District of New York (John T. Elfvin, Judge ) denying his motion under 28 U.S.C. Sec. 2255 to vacate his conviction for armed robbery of a federally insured savings and loan association, in violation of 18 U.S.C. Sec. 2113 (1982).  To satisfy the definitional provision of the bank robbery statute, 18 U.S.C. Sec. 2113(g), see also 12 U.S.C. Secs. 1724-1730 (1982), a savings and loan association need not be specifically insured against bank robbery by the Federal Savings and Loan Insurance Corporation.   See Pigford v. United States, 518 F.2d 831, 833 (4th Cir.1975);  Roberts v. United States, 472 F.2d 1195, 1196 (5th Cir.1973).


2
Appellant's other claim, concerning errors in the pre-sentence report, is without merit since the sentencing judge explicitly disclaimed any reliance on the matters alleged to be incorrect.


3
Affirmed.



*
 The Honorable Oscar H. Davis of the United States Court of Appeals for the Federal Circuit, sitting by designation